Case 1:18-cr-00068-JMS-RLP Document 101 Filed 10/18/18 Page 1 of 1          PageID #:
                                   1001
                                       MINUTES



 CASE NUMBER:           CR 18-00068JMS-RLP
 CASE NAME:             UNITED STATES OF AMERICA v. (01) KATHERINE P.
                        KEALOHA and (02) LOUIS M. KEALOHA
 ATTYS FOR PLA:         Eric J. Beste, Esq.
                        Janaki S. Gandhi, Esq.
                        Colin M. McDonald, Esq.
                        Michael Wheat, Esq.
 ATTYS FOR DEFT:        (01) Cynthia A. Kagiwada, Esq.
                        (02) Rustam Barbee, Esq.


      JUDGE:      Richard L. Puglisi

      DATE:       October 18, 2018


COURT ACTION: EO:

The Court DENIES Defense counsel's request to continue the October 18, 2018 deadline
regarding the agreed upon statement to be read to the jury set forth in the Court's
September 14, 2018 minute order.

IT IS SO ORDERED.


                   Submitted by: Mary Feria, Courtroom Manager
